Fiber, J.,
dissents and votes to affirm the order appealed from, with the following memorandum: Because I see nothing unconscionable about the terms of the stipulation of settlement, which was knowingly and voluntarily entered into by the plaintiff herein, I am compelled to register my dissent.
As noted by my colleagues in the majority, stipulations entered into in open court, such as the one at issue, are strongly favored and may not be lightly cast aside (see, Sontag v Sontag, 114 AD2d 892). Thus, the rule has evolved that judicial review of such stipulations must be "exercised circumspectly, sparingly and with a persisting view to the encourage*660ment of parties settling their own differences in connection with the negotiation of property settlement provisions” (see, Christian v Christian, 42 NY2d 63, 71-72). While relief from a stipulation may be granted upon a showing of good cause, courts may not intervene and redesign or vacate an agreement simply because "judicial wisdom in retrospect would view one or more of the specific provisions as improvident or one-sided” (see, Christian v Christian, supra, at 72).
With these considerations in mind, it appears to me that there is no compelling need for judicial intervention so as to relieve the plaintiff from his legal obligations as embodied in the stipulation. We are unanimous in the conclusion that the subject stipulation was not the product of fraud, duress or overreaching. Indeed, the record is replete with instances wherein the plaintiff acknowledged that he understood the stipulation and that he intended to fulfill its terms. We are also in full agreement that any pressures which may have been brought to bear were insufficient to warrant a vacatur of the stipulation. What divides this court is the issue of whether the agreed-upon economic provisions may now be characterized as so unconscionable as to be unenforceable.
Analysis of relevant financial information is essential in determining whether the terms of the stipulation are. so inequitable " ' "as to shock the conscience and confound the judgment of any [person] of common sense” ’ ” (Mandel v Liebman, 303 NY 88, 94, quoting from Osgood v Franklin, 2 Johns Ch 1, 23, affd 14 Johns 527). This information reveals that the plaintiff currently earns a net income of $1,900 per month. The defendant, on the other hand, relies, almost exclusively, upon the $800 monthly award to satisfy all of her living expenses, including the substantial costs of maintaining the marital residence, upon which she must spend approximately 50% of the entire maintenance award. The record further reveals that the plaintiff, by stipulating to the payment of an $800 monthly award of maintenance, effectively reduced the amount which he had been required to pay pursuant to a prior court order. Thus, his decision to bind himself to the support provision of the stipulation does not appear to have been an improvident one.
Equally significant is the fact that the plaintiff, through the stipulation, secured a waiver on the part of the defendant of her rights, title and interest in certain premises located in the State of Florida. The plaintiff has since sold the premises and has been able to retain the benefits afforded to him under the agreement. In this regard, it is also noteworthy that while the *661defendant was granted exclusive possession and occupancy of the marital residence, the stipulation does not divest the plaintiff of his equitable interest in this property. Upon sale of the home, the plaintiff is entitled to receive an equal share of the proceeds.
Finally, comment is in order regarding the plaintiff’s financial obligations upon his retirement. While I would agree with the majority that payment by the plaintiff of $800 per month plus one half of the value of his monthly pension payments may appear to be burdensome, the plaintiff, in addition to the statutory remedies available under the Domestic Relations Law, as a term of the stipulation, specifically reserved the right, within the context of the stipulation, to seek a downward modification of his financial obligations in the event he becomes unable to fulfill the terms of the stipulation. Certainly, the inclusion of such a provision, which accounts for potential hardship, serves to reinforce the conclusion that the subject stipulation is not unconscionable or the product of some other infirmity which might warrant its nullification.
In light of the foregoing, I would affirm the order denying the plaintiff’s motion to vacate the order and judgment which was entered upon an agreement which he had voluntarily endorsed. This agreement did not suffer from the taint of fraud, duress or overreaching. Nor are the substantive terms so inequitable as to be deemed unconscionable. Accordingly, there is no reason to tamper with the contractual rights of the parties. The plaintiff’s representations, that he intended to fulfill the terms of the stipulation, should, in my view, be enforced.